SUPPLEMENT DATED JANUARY 13, 2009 TO PROSPECTUSES DATED OCTOBER 20, 2008 FOR SUN LIFE FINANCIAL MASTERS ACCESS, SUN LIFE FINANCIAL MASTERS EXTRA, SUN LIFE FINANCIAL MASTERS CHOICE, AND SUN LIFE FINANCIAL MASTERS FLEX ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) SUN LIFE OF CANADA (U.S.) VARIABLE ACCOUNT F Effective February 17, 2009, a number of changes will be made to the living benefits and the Funds currently available under the above-cited Prospectuses.All capitalized terms used in this Supplement have the same meaning as defined in the Prospectuses, except as specifically noted herein. CHANGES TO AVAILABLE LIVING BENEFITS The following living benefits will not be available on Contracts purchased on or after February 17, 2009: Secured Returns for Life Plus Income ON Demand II (“IOD II”) Income ON Demand II Plus (“IOD II Plus”) Because Secured Returns for Life Plus will no longer be available for new Contracts, renewals of the AB Plan under Secured Returns for Life Plus will not be available. Upon the death of Participant under a Contract with Secured Returns for Life Plus, IOD II with single-life coverage, or IOD II Plus with single-life coverage, the surviving spouse may continue the Contract but will not be able to elect to participate in one of these three living benefits. Beginning on February 17, 2009, neither “IOD II” nor “IOD II Plus” will be available for exchange as described under “Availability of Optional Living Benefits,” unless all of the following conditions are met: · You purchased the Contract on or after October 20, 2008, and before February 17, 2009, and have taken no withdrawals to date; · At issue, the living benefit you wanted to elect (i.e., IOD II or IOD II Plus) was not available for sale through the sales representative in the state of issue and the state in which you reside, and you elected the Income ON Demand living benefit (“IOD”) instead; · The living benefit you wanted to purchase (i.e., IOD II or IOD II Plus) became available for sale through the sales representative in the state of issue and the state in which you reside on a date after October 20, 2008, and before February 17, 2009 (the “Date of Availability”); · Within 60 days after the Date of Availability, you notified us in writing of your decision to exchange your IOD living benefit for either IOD II or IOD II Plus. In addition, beginning on February 17, 2009, any exchanges into Income ON Demand II Escalator or Retirement Income Escalator II, as described under “Availability of Optional Living Benefits,” will be made into the revised versions of those living benefits, as described below. CHANGES TO RETIREMENT INCOME ESCALATOR II For Contracts purchased on or after February 17, 2009, the cost of the Retirement Income Escalator II living benefit (“RIE II”) will increase, on an annual basis, from 0.80% to 0.95% of the highest Withdrawal Benefit Base during the Account Year for single-life coverage and from 1.00% to 1.15% for joint-life coverage.The fee will be taken as a specific deduction from your Account Value on the last day of each Account Quarter and will be equal to 0.2375% of your Withdrawal Benefit Base on the last valuation day of each Account Quarter, if you elected single-life coverage (0.2875% of your Withdrawal Benefit Base, if you elected joint-life coverage). If you purchased your Contract prior to February 17, 2009, and are participating in RIE II, the cost of your benefit will not increase unless, at time of step-up, you consent in writing to accept the higher fee described above.If you do not consent to the higher fee, the step-up will not be implemented and all subsequent step-ups will be suspended unless and until we receive your written consent to the higher fee. Also on February 17, 2009, the Lifetime Withdrawal Percentage rates will be revised for all Contracts purchased on or after that date.For both single-life coverage and joint-life coverage, the new Lifetime Withdrawal Percentages will be: Your Age on the Date of the First Withdrawal After Your RIE II Coverage Date* Lifetime Withdrawal Percentage 59-64 4% 65-74 5% 75-79 6% 80 + 7% *If you elected joint-life coverage, the age ranges are based upon the age of the younger spouse as described in the prospectus under “Joint-Life Coverage.” The following corresponding changes will be made to various examples included in the Prospectuses to reflect the revised Lifetime Withdrawal Percentages: l Under “How RIE II Works,” all examples that assume you are age60 when your Contract is issued are changed to assume you are age 65 when your Contract is issued and age 71 in Account Year 7. l Under “Step-Up Under RIE II,” all examples are revised to assume you are age 65 when you purchase a Contract, and the final paragraph under this sub-headingis replaced with the following: All of the above examples assume that you are age 65 at issue, so your Lifetime Withdrawal Percentage is 5%.Assume instead you are age 74 at issue and have attained age 75 on your first Account Anniversary.Follow the first example where no withdrawals were taken and no additional Purchase Payments were made.When your Withdrawal Benefit Base steps-up to $113,000, your new Lifetime Withdrawal Percentage is 6% since you had attained age 75 by your first Account Anniversary.Your Annual Withdrawal Amount is now $6,780. CHANGES TO INCOME ON DEMAND II ESCALATOR For all Contracts purchased on or after February 17, 2009, the cost of the Income ON
